 1   GEOFFREY HANSEN
     Acting Federal Public Defender
 2   Northern District of California
     SOPHIA WHITING
 3
     Assistant Federal Public Defender
 4   19th Floor Federal Building - Box 36106
     450 Golden Gate Avenue
 5   San Francisco, CA 94102
     Telephone: (415) 436-7700
 6   Facsimile: (415) 436-7706
     Email:       Sophia_Whiting@fd.org
 7

 8   Counsel for Defendant BARRIOS
 9

10                            IN THE UNITED STATES DISTRICT COURT
11                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                     SAN FRANCISCO DIVISION
13

14      UNITED STATES OF AMERICA,                          Case No.: CR 19-553 RS
15                      Plaintiff,                         STIPULATION AND ORDER TO
                                                           CONTINUE SENTENCING HEARING
16              v.
17      VICTOR BARRIOS,
18                      Defendant.
19

20

21           Victor Barrios is scheduled to appear for sentencing on Tuesday, July 20, 2021. The
22   defense requires additional time to receive requested documentation and translations. The
23   parties therefore jointly request to continue the hearing in the above-captioned matter to August
24   10, 2021, or as soon thereafter as the Court is available.
25           Thus, the parties stipulate, and the Court finds and holds, the sentencing hearing on July
26   20, 2021, is continued to August 10, 2021.
27           IT IS SO STIPULATED.
28


     STIPULATION TO EXCLUDE TIME, REQUEST TO CONTINUE HEARING, AND [PROPOSED] ORDER
 1

 2
                       July 12, 2021                       STEPHANIE HINDS
 3                     Dated                               Acting United States Attorney
                                                           Northern District of California
 4

 5                                                                   /S
                                                           ANNE HSIEH
 6                                                         Assistant United States Attorney
 7

 8
                      July 12, 2021                        GEOFFREY HANSEN
 9                    Dated                                Acting Federal Public Defender
                                                           Northern District of California
10
                                                                     /S
11                                                         SOPHIA WHITING
                                                           Assistant Federal Public Defender
12

13

14
             IT IS SO ORDERED.
15

16

17            July 12, 2021
             ___________________                   _____________________________________
             Dated                                 HON. RICHARD SEEBORG
18
                                                   United States District Judge
19

20

21

22

23

24

25

26

27

28



     STIPULATION TO EXCLUDE TIME, REQUEST TO CONTINUE HEARING, AND [PROPOSED] ORDER 2
